Citation Nr: 0636082	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus. 

2.  Entitlement to a total rating for compensating purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, wherein the RO continued a 
noncompensable disability rating assigned to the service-
connected bilateral pes planus, and denied TDIU.  

In September 2005, the Board remanded the instant claims to 
the RO for additional development, to include, but not 
limited to, scheduling the appellant for a VA examination.  
The requested development has been completed and the case has 
returned to the Board for appellate consideration.

The September 2005 decision also denied entitlement to 
service connection for back and hip disabilities and 
depression.  The veteran's representative made arguments 
regarding these issues in a statement a VA form 646 received 
in March 2006.  The representative's statements could be 
construed as requests to reopen these claims.  That matter is 
referred to the RO for adjudication.

Ordinarily, the request to reopen claims for service 
connection would be inextricably intertwined with the claim 
for TDIU.  As discussed below the veteran is gainfully 
employed, and would be ineligible for TDIU regardless of what 
disabilities are service connected.


FINDINGS OF FACT

1.  The service-connected bilateral pes planus is manifested 
by subjective complaints of flare-ups of severe pain with 
prolonged standing or physical activity; clinical findings of 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet are not demonstrated.  

2.  The veteran is currently gainfully employed as a 
mechanic.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for an increased (compensable) 
evaluation for service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71, Diagnostic Code 5276 (2006).

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a June 2002 letter, VA informed the appellant of the 
evidence needed to substantiate his claim for an increased 
(compensable) evaluation for bilateral pes planus, namely 
evidence that the disability had worsened.  He was asked to 
submit or identify evidence relevant to his increased 
evaluation claim, including a statement from a doctor 
(private or VA) reflecting that his service-connected 
bilateral pes planus had increased in severity.  The 
appellant was informed that VA would make reasonable efforts 
to assist him in getting evidence, including VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  He was also 
informed that it was his responsibility to submit all records 
not in the possession of a Federal agency, which included any 
records in his possession.  Thus, the discussion contain in 
the June 2002 letter furnished the appellant notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his increased evaluation 
claim.

While the RO did not substantively address the TDIU issue in 
its June 2002 letter to the veteran, as the veteran reported 
being currently employed as a mechanic at the October 2005 VA 
examination, another remand is therefore not required in this 
instance.  The VA General Counsel has held that the notice 
and duty to assist provisions of the VCAA are inapplicable 
where, as here, undisputed facts render a claimant ineligible 
for the benefit claimed and further factual development could 
not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004). 

The June 2002 notice required by the VCAA was provided before 
the RO adjudicated the veteran's claims in September 2002.  
Pellegrini v. Principi, 18 Vet. App. 112, 122 (2004).

Although notice regarding the award of effective dates has 
not been provided with respect to either the increased 
evaluation or TDIU claims, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), such issues have not been made the subject 
of an appeal before the Board.  Consequently, the Board finds 
no reason to require re-adjudication to satisfy this notice 
requirement of the VCAA.
Regarding VA's duty to assist the appellant's with his claims 
on appeal, relevant private and VA clinical and examination 
reports, and statements of the veteran have been associated 
with the claims file.  In addition, in September 2005, the 
Board remanded the veteran's claims to the RO for further 
development including, but not limited to, scheduling him for 
a VA examination to determine the current severity of his 
service-connected bilateral pes planus and the impact of his 
service-connected disabilities on his ability to maintain 
substantial gainful employment.  This examination was 
performed by VA in October 2005.  

The Board has considered the representative's contention in 
an October 2006 written argument that the agency of original 
jurisdiction did not fully comply with the instructions in 
the Board's September 2005 remand directives.  She argues 
that contrary to the Board's instructions, the veteran was 
examined by a nurse practitioner and did not receive a 
specialist a specialist orthopedic or podiatry examination.  
The Board's remand instructed only that the veteran be 
afforded an orthopedic or podiatry examination.  It did not 
require examination by a specialist.  The veteran was 
afforded an examination of the feet, and all requested 
findings and opinions were provided.  Thus, the remand 
instructions were complied with.  Cf. Stegall v. West , 11 
Vet. App. 268 (1998).  

The appellant has not reported that any other pertinent 
evidence might be available to support his claims.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the instant claims.



II.  Increased Evaluation Claim

Evidence

By a July 1979 rating decision, the RO granted service 
connection for pes planus, , bilateral, and assigned a 
noncompensable evaluation under Diagnostic Code 5276, 
effective April 13, 1978, the day following the veteran's 
discharge from service.

Pertinent VA clinical records reveal occasional treatment for 
complaints of bilateral foot pain in 2002.  A May 2002 VA 
outpatient report reflects that there were no gross 
deformities of the feet.  Upon evaluation by VA in August 
2002, the veteran complained of bilateral foot pain on 
prolonged walking and standing, which started in the arches 
of the foot and radiated upward.  A physical evaluation of 
the feet revealed 20 degrees of varus on inversion of both 
subtalar joints and five degrees of valgus on eversion, 
bilaterally.  He had good inversion at the subtalar joints on 
the bilateral heel rise test.  

The veteran had shallow medial arches in non-weightbearing 
that disappeared on weight bearing.  The Achilles tendon 
alignment in the standing position indicated eversion at the 
subtalar joints in the standing position.  There were no 
corns, calluses, bunions, or bunionettes.  The veteran had 
hammertoes, two through five, bilaterally; the second toes 
were rigid and three through five were flexible.  X-rays of 
the feet were normal.  The VA examiner entered an assessment 
of bilateral flexible pes planus.  

Pursuant to the Board's September 2005 remand directives, the 
veteran was examined by VA in October 2005.  At that time, he 
stated that he had flare-ups of severe pain in the feet after 
he stood in excess of ten minutes or when he walked more than 
a quarter of a mile.  The veteran reported that he was 
currently employed as a mechanic, but was unable to stand or 
walk in order to perform his duties.  The veteran denied 
having any constant pain, weakness or fatigability of the 
feet.  

A physical evaluation of the feet by VA in October 2005 
revealed tenderness throughout the entire plantar surface of 
the foot and dorsal surface with light palpation.  Range of 
motion of the ankles revealed bilateral dorsiflexion and 
plantar flexion to 20 and 40 degrees, respectively, without 
pain.  There was no abnormal weightbearing with adequate 
arches on weightbearing.  There was also no weakness, 
instability, observed weight bearing line medial to the great 
toes, inward bowing of the Achilles [tendon], and no 
associated deformity of pronation, abduction or calluses.  
Upon standing, the veteran's foot posture was midline.  He 
had an antalgic gait and no tenderness of the Achilles tendon 
on manipulation.  X-rays of the veteran's feet revealed no 
abnormalities.  The examiner concluded that the objective 
data did not support a diagnosis of pes planus, bilaterally.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Individual disabilities are assigned separate diagnostic 
codes.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned. 
38 C.F.R. § 4.7 (2006).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2006).

Under 38 C.F.R. § 4.71a,  Diagnostic Code 5276, a 
noncompensable evaluation is warranted for mild symptoms of 
acquired flatfoot relieved by a built-up shoe or arch 
support. 38 C.F.R. § 4.73, Diagnostic Code 5276 (2006).  
Moderate symptoms with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo-Achilles, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  Id.  
Severe symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, will be rated as 20 percent disabling where 
unilateral and as 30 percent disabling where bilateral.  Id.  
Pronounced symptoms with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances, will be rated as 
30 percent disabling where unilateral and as 50 percent 
disabling where bilateral.  Id.

The physical evaluation of the veteran's feet by VA in 
October 2005 was essentially negative for any pertinent 
abnormalities, and the examiner concluded that a diagnosis of 
bilateral pes planus was not supported by the clinical data.  
Indeed, except for a finding of tenderness on the plantar and 
dorsal surfaces of the foot to light palpation, no other 
pertinent abnormalities of the feet were found.  In fact, 
there was no observed weight bearing line or medial to the 
great toes or inward bowing of the Achilles tendon.  Although 
the veteran complained of having flare-ups of severe pain of 
the feet at the October 2005 VA examination, he demonstrated 
full dorsiflexion and only slight limitation of plantar 
flexion of the ankles without pain.  In addition, the veteran 
denied having any constant pain, fatigability or weakness of 
the feet. 

The 2002 examination did contain a finding of mild pes 
planus, but did not document findings needed for a 
compensable evaluation.  Further, in a claim for increase, 
the most recent evidence is given precedence over past 
examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


For all of the foregoing reasons, the Board finds that the 
veteran's bilateral flat feet are not productive of 
symptomatology consistent with the criteria associated with a 
10 percent rating under Diagnostic Code 5276.

Since no other foot disorder has been medically associated 
with the service-connected bilateral foot disorder the 
following diagnostic codes are not for application:  
Diagnostic Codes 5277 (bilateral weak foot) (2006), 5278 
(acquired claw foot (pes cavus)) (2006), 5279 (metatarsalgia, 
anterior (Morton's disease)) (2006), 5280 (severe unilateral 
hallux valgus) (2006), 5281 (severe unilateral hallux 
rigidus) (2006), 5283 (malunion of or nonunion of tarsal or 
metatarsal bones) (2006), and 5284 (other foot injuries) 
(2006).  In addition, as no sensory disturbances have been 
medically attributed to the service-connected bilateral foot 
disorder, Diagnostic Codes 8520 through 8525 (diseases of the 
peripheral nerves) (2006) are also not for consideration.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable rating 
under Diagnostic Code 5276 or any other diagnostic code for 
service-connected bilateral flat feet.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21 (2006).

Lastly, the Board notes that the veteran reported that 
symptoms of pes planus interfered with on-the-job 
productivity.  He has not reported any loss of income or time 
off from work.  The evidence is therefore, against a finding 
that flat feet have caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed, and 
as noted in the preceding and following paragraphs, the 
veteran is currently employed as a mechanic.  The Board 
further observes that the medical records do not show 
frequent periods of hospitalization on account of the 
service-connected bilateral pes planus.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation. Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

III.  TDIU Claim 

Legal Criteria

TDIU will be granted where it is found that service-connected 
disorders prevent a veteran from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2006).


In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2006).  

VA must consider the effects of the claimant's service 
connected disability in the context of his/her employment and 
educational background.  See, Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992). The central inquiry is whether the 
claimant's service connected disabilities alone are of 
sufficient severity to produce unemployment.  Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by 
employment, and not whether the claimant can find 
employment).

In this case, service connection is in effect for bilateral 
pes planus and residuals of a fracture of the right fifth 
carpal, both evaluated as noncompensably disabling.  Thus, 
the combined schedular rating of zero percent is not 
sufficient to meet the schedular criteria for a TDIU under 38 
C.F.R. § 4.16(a).  Nevertheless, if the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, his case may be 
submitted to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration. 
38 C.F.R. § 4.16(b).

Analysis
Although the veteran has claimed to be unemployable due to 
his service-connected disabilities, when seen in the VA 
clinic in April 2002, he related that he had worked 25 of the 
previous 30 days, and earned $1,000.  
In his substantive appeal, received by the RO in March 2004, 
he maintained that he was not capable of maintaining 
employment.  
When examined by VA in October 2005, pursuant to the Board's 
September 2005 remand directives, the veteran reported that 
he was currently employed as a mechanic.  After a physical 
evaluation of the appellant's feet and right hand in October 
2005, the VA nurse practitioner opined that it was less 
likely than not that the service-connected disabilities, 
i.e., bilateral pes planus and residuals of a fracture of the 
fifth digit of the right hand, would preclude the appellant 
from maintaining gainful employment consistent with his 
fourteen years of education and employment experienced a s 
mechanic and clerk.  In bolstering his opinion, the VA nurse 
practitioner state that the objective data did not support 
either a diagnosis of bilateral planus or findings of 
degenerative changes of the right hand, due to the fifth 
digit fracture.   

The Court held in Faust that where, as in this case, the 
veteran became employed, as shown by clear and convincing 
evidence, at a substantially gainful occupation -- i.e., one 
that provides annual income that exceeds the poverty 
threshold for one person, such employment constitutes, as a 
matter of law, a substantially gainful occupation.  Faust v. 
West, 13 Vet. App. 342, 355-56 (2000).  Absent competent 
evidence to the contrary, a TDIU is not warranted.  
Accordingly, the appeal is denied as a matter of law.


ORDER

An increased (compensable) rating for bilateral pes planus is 
denied. 

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


